Exhibit 10.1

SETTLEMENT AGREEMENT AND MUTUAL RELEASE

This AGREEMENT (“Agreement”) is entered into between ICO Global Communications
(Operations) Limited (“ICO Operations”) and Pendrell Corporation (formerly ICO
Global Communications (Holdings) Limited) (“Pendrell”) (collectively “ICO
Parties”) and Eagle River Investments, LLC (“Eagle River”), on the one hand, and
Boeing Satellite Systems International, Inc. (“BSSI”), and The Boeing Company
(“Boeing”) (collectively, the “Boeing Parties,” and collectively with the ICO
Parties and Eagle River, the “Parties”), on the other hand, and is entered into
as of June 25, 2012 (“Agreement”).

WHEREAS (1) BSSI filed a civil action in the Los Angeles County Superior Court
entitled Boeing Satellite Sys. Int’l, Inc. v. ICO Global Comm’ns (Operations)
Ltd., Case No. BC 320115, and ICO Operations filed cross-complaints (and
amendments thereto) in that action against BSSI and Boeing and BSSI filed a
cross-complaint (and amendments thereto) against ICO Operations, Pendrell, and
Eagle River; (2) a judgment was rendered by the trial court in favor of ICO
Operations on certain of its claims in its cross-complaint; (3) the Boeing
Parties appealed the judgment to the California Court of Appeal; (4) on
April 13, 2012, the Court of Appeal reversed the judgment in favor of ICO
Operations on its claims and ordered entry of judgment in favor of the Boeing
Parties on all claims asserted by ICO Operations; (5) on May 8, 2012, the Court
of Appeal denied ICO Operation’s petition for rehearing; and (6) ICO Operations
filed a Petition for Review (“Petition for Review”) in the Supreme Court of
California on May 23, 2012 (all of these proceedings being hereinafter referred
to as the “Action”);

WHEREAS in consideration of the Action and the allegations therein and the
consideration set forth herein, and without any of the Parties admitting any
fault or liability (which fault and liability are expressly denied), the Parties
are willing to resolve their differences and enter into a settlement agreement
as set forth herein;

NOW THEREFORE, the Boeing Parties, the ICO Parties, and Eagle River, each
intending to be legally bound by this Agreement, agree as follows:

Terms and Conditions

 

1. On June 25, 2012, the ICO Parties shall file a formal request with the
California Supreme Court to withdraw and/or dismiss its Petition for Review with
prejudice and remand the case for issuance of remittitur. The request shall
state that the parties have settled their dispute, that the ICO Parties have
released all claims related in any way to the litigation, and that there is no
longer a case or controversy for the California Supreme Court to review.

 

2. The Parties shall take all such further steps as may be necessary to ensure
that the decision of the Court of Appeal issued on April 13, 2012 shall become
final; that the Court of Appeal’s remittitur is promptly issued; that the
existing judgment of the California

 

1



--------------------------------------------------------------------------------

Superior Court is vacated consistent with the remittitur; and that the Parties
thereafter promptly file a dismissal with prejudice in the California Superior
Court in a form and content satisfactory to Boeing. If any Party to this
agreement determines that, in order to effectuate the dismissal of all claims,
it is necessary that the trial court formally enter an amended judgment
consistent with the decision of the Court of Appeal, the parties shall promptly
file a joint request to that effect with the trial court. With the exception of
the actions described above to secure dismissal of the Action with prejudice,
the parties expressly agree that they shall not pursue any further legal action
in this matter. Specifically, in the event any court, including the California
Supreme Court, conducts any additional proceedings, or renders any order or
judgment, inconsistent with the parties’ intent as reflected in paragraphs 1 and
2, the parties agree that they shall not participate or appear in any way in
such proceedings, except as provided in paragraph 3.

 

3. From and after the date of this Agreement, the ICO Parties shall cease the
pursuit of any claims arising from or based upon any one or more of the
allegations that were made or could have been made in the Action, and shall, as
reasonably requested by the Boeing Parties, sign and file such additional
documents with the California Supreme Court, the California Court of Appeal or
the California Superior Court as deemed necessary or appropriate by the Boeing
Parties to dismiss the Action with prejudice and reflect the full and final
settlement of the Action. In accordance with the requirement above, in the event
that the California Supreme Court were to grant ICO’s Petition for Review
(contrary to the express request and intent of the parties), the ICO Parties
shall promptly file a brief with the court, (1) stating that ICO will not
participate in, or accept any benefit from, any further proceedings in this
matter; (2) requesting that the court promptly dismiss the matter because all
claims involved in the Action have been released and there no longer exists any
dispute between the parties; and (3) making any other statements that the Boeing
Parties deem necessary or appropriate to secure the dismissal of the matter. The
date of such filing with the California Supreme Court shall be the “ICO
Dismissal Filing Date.”

 

4. Notwithstanding the Court of Appeal’s award of costs to the Boeing Parties,
the Parties agree that they shall each bear their own costs, attorneys’ fees and
expenses incurred in connection with the Action, and no Party shall file or
pursue any cost bill, request for costs, or award of costs in the Action;
provided that this paragraph shall have no force or effect until the earlier of
(i) the date the California Court of Appeal issues its remittitur for the
April 13, 2012 decision (the “Remittitur Date”) or (ii) the ICO Dismissal Filing
Date.

 

5. On or before the 10th day after the earlier of (i) the Remittitur Date or
(ii) the ICO Dismissal Filing Date, the Boeing Parties shall pay ICO Operations
the sum of $10,000,000 by wire transfer pursuant to instructions to be provided
in writing by counsel for ICO Operations.

 

6. The ICO Parties, on their own behalf and on behalf of their current and
former parents (including Pendrell), members, affiliates, direct and indirect
subsidiaries, officers, directors, trustees, employees, agents, consultants,
attorneys, insurers,

 

2



--------------------------------------------------------------------------------

  successors, predecessors, assigns, and the officers, directors, and employees
of its current and former parents, and direct and indirect subsidiaries (the
“ICO Release Parties”), hereby fully release and discharge the Boeing Parties
and their current and former parents, members, affiliates, direct and indirect
subsidiaries, officers, directors, trustees, employees, agents, consultants,
attorneys, insurers, successors, predecessors, assigns, and the officers,
directors, and employees of its current and former parents, and direct and
indirect subsidiaries (the “Boeing Release Parties”) from any and all claims,
demands, rights, damages, liabilities, actions, causes of action or suits at law
or in equity of whatever kind, direct or derivative, or for indemnity or
contribution, fixed or contingent, liquidated or unliquidated, state or federal,
known or unknown, based on, or arising from or relating to, directly or
indirectly, the Action, the facts giving rise to the Action, or allegations
asserted or that could have been asserted in the Action, whether known or
unknown (collectively, “Claims”). For the avoidance of doubt, the ICO Parties
have not and may not assign or transfer any Claims to any other entity, either
prior to, in conjunction with, or following the execution of this Agreement.

 

7. Eagle River, on their own behalf and on behalf of their current and former
parents, members, affiliates, direct and indirect subsidiaries, officers,
directors, trustees, employees, agents, consultants, attorneys, insurers,
successors, predecessors, assigns, and the officers, directors, and employees of
its current and former parents, and direct and indirect subsidiaries (the “Eagle
River Release Parties”), hereby fully release and discharge the Boeing Release
Parties from any and all Claims.

 

8. Effective on the earlier of (i) the Remittitur Date or (ii) the ICO Dismissal
Filing Date, the Boeing Release Parties hereby fully release and discharge the
ICO Release Parties and the Eagle River Release Parties from any and all Claims.

 

9. Except for the obligations of the Parties created pursuant to this Agreement
or expressly reserved hereby, the releases contained herein shall include the
relinquishment of any and all rights and benefits that would otherwise be
preserved by Section 1542 of the Civil Code of the State of California and any
other similar provisions of law or principle of equity in any jurisdiction
pertaining to the matters released herein. Such Section 1542 provides as
follows:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.

 

    

In connection with such waiver and relinquishment, the Parties hereto, and each
of them, acknowledge they are aware that they may hereafter discover claims
presently unknown or unsuspected, or facts in addition to or different from
those

 

3



--------------------------------------------------------------------------------

  which they now know or believe to be true, with respect to the matters
released herein. Nevertheless, it is the intention of each of the Parties,
through this Agreement and with the advice of counsel, fully, finally, and
forever to settle and release all such matters, and all claims relative thereto,
which do now exist, may exist, or heretofore have existed. In furtherance of
such intention, the releases herein shall be and remain in effect as full and
complete releases of such matters notwithstanding the discovery or existence of
any such additional or different claims or facts relative thereto.

 

10. Except as expressly permitted herein, no Party shall institute or
participate in litigation or assert claims against any person or entity released
by them under this Agreement, with respect to any matters released herein, nor
shall they assert any defenses based on such claims. Any Party’s commencement of
an action or assertion of a defense contrary to this Agreement shall constitute
a breach thereof, and a cause of action shall be deemed to have accrued thereon
immediately upon such breach, and with respect to any such action or defense
asserted contrary to this Agreement, this Agreement may be asserted both as a
defense and as a counterclaim or cross-claim.

 

11. The Parties agree that they may disclose publicly (1) that the dispute has
been settled, (2) that ICO Operations has withdrawn its Petition for Review,
(3) that Boeing is making a $10 million payment in connection with the
settlement, (4) that the Boeing Parties and ICO Parties are waiving and
releasing any claim to court costs, and (5) that the Parties will pursue no
further legal action in this matter. All other details of the settlement are
confidential, except as required to be disclosed by law.

 

12. Other than as set forth in paragraph 11, none of the Parties will make any
other public statement about this Agreement nor will they directly or indirectly
disclose to any third party (other than the Boeing Release Parties, the ICO
Release Parties, and the Eagle River Release Parties) any of the contents of
this Agreement without the prior written consent of the other Parties.
Notwithstanding the foregoing, any Party may disclose this Agreement as well as
documentation and/or information sufficient to show the Party’s actual or
asserted costs, expenses or damages to its attorneys, accountants, insurers,
and/or financial advisors or upon receipt of a validly issued subpoena, request
or demand from a governmental or regulatory agency. Nothing in this provision or
elsewhere in this Agreement shall prevent the Parties and/or their attorneys
from communicating the contents of this Agreement or any other matter to the
Internal Revenue Service, the Department of Justice, or any other government or
law enforcement agency, whether such communication is initiated by the Parties
and/or their attorneys or is made in response to a request, subpoena, or demand
from such entity; in accordance with this provision, it is understood that
Pendrell may file this agreement with the U.S. Securities & Exchange Commission
as an Exhibit to quarterly or annual filings required by law. This paragraph
will not prevent any Party from responding to any request, order, summons,
subpoena or other directive from any local, state, or federal regulatory,
administrative, judicial,

 

4



--------------------------------------------------------------------------------

executive, or legislative agency or authority. This paragraph will not preclude
any Party from informing any third party of the existence of this Agreement or
of the releases set forth herein nor from stating that the Party is pleased that
the Agreement was reached.

 

13. Notices under this Agreement shall be provided as follows:

 

For ICO Parties, notice to:

ICO Global Communications (Operations) Ltd

c/o Pendrell Corporation

Attention: General Counsel

2300 Carillon Point

Kirkland, Washington 98033

  

For Boeing Parties, notice to:

Michael G. Joerger

Chief Counsel, BDS, Litigation & Labor/Employment

The Boeing Company

2201 Seal Beach Blvd. MC 110-SB37

Seal Beach, CA 90740-1515

For Eagle River, notice to:

Eagle River Investments, LLC

Attention: Amit Mehta

3410 Carillon Point

Kirkland, Washington 98033

  

 

14. This Agreement has been negotiated by the Parties at arms’ length, and the
ICO Parties, Eagle River, and the Boeing Parties were adequately represented by
competent counsel. No Party shall be deemed the “drafter” of the Agreement, and
no provision of this Agreement shall be applied or interpreted by reference to
any rule construing provisions against the drafter.

 

15. Nothing in this Agreement shall be construed as an admission of liability or
fault by any Party, which liability and fault are expressly denied.

 

16. Nothing herein shall prevent the parties from jointly taking any other
action(s) in any court of law, or otherwise, to secure the intended dismissal of
the Action.

 

17. This Agreement shall be governed by, and construed and enforced in
accordance with, the laws of the State of California, irrespective of any
principle of choice of law that would otherwise result in the application of the
laws of any other place.

 

18. In any action, motion or proceeding arising out of or to enforce this
Agreement, including but not limited to a breach as set forth in Paragraph 8
above, the prevailing party shall be awarded all attorneys’ fees, costs and
expenses reasonably incurred in connection therewith.

 

19. This Agreement constitutes the complete agreement and understanding between
any of the Boeing Parties, on the one hand, and any of the ICO Parties and Eagle
River, on the other hand, as to the subject matter hereof, supersedes any prior
agreement, representation or understanding (whether oral or written) as to the
subject matter hereof, and may be amended or terminated only by a writing signed

 

5



--------------------------------------------------------------------------------

by the parties to be bound thereby or their authorized counsel. This Agreement
is executed without reliance upon any representations by any person or entity
concerning the nature, cause or extent of injuries, or legal liability
therefore, or any other representations of any type or nature except as set
forth herein. No contrary or supplementary oral agreement shall be admissible in
a court to contradict, alter, supplement, or otherwise change the meaning of
this Agreement.

 

20. Each of the undersigned signatories represents to the Parties (other than
Parties identified as represented by that signatory) that: (i) he or she, as the
case may be, is authorized to execute and deliver this Agreement on behalf of
any Party he or she purports to represent, and its subsidiaries and its
affiliates, and (ii) all claims waived or released pursuant to this Agreement by
that Party have not been assigned or otherwise transferred and that the releases
contained herein are binding on that Party, its successors, assigns, and any
other persons of entities claiming by, through or under that Party.

 

21. This Agreement may be executed in any number of counterparts each of which,
when executed and delivered (including by fax and/or pdf), shall be deemed an
original and all of which together shall constitute but one and the same
agreement.

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have hereunder executed this Agreement effective
as of the date above written:

 

  

 

Grant M. Dixton, Vice President & Assistant General Counsel, Boeing Defense,
Space & Security, for The Boeing Company    Benjamin G. Wolff, Director for ICO
Global Communications (Operations) Limited

 

  

 

Dennis Beeson, Contracts Manager, for Boeing Satellite Systems International,
Inc.    Robert Jaffe, General Counsel for Pendrell Corporation

 

  

 

   Amit Mehta, Vice President for Eagle River Investments, LLC

 

7